Title: Pascal Etienne Meinadier to Thomas Jefferson, 30 October 1819
From: Meinadier, Pascal Etienne
To: Jefferson, Thomas


					
						
							Excellence
							New-york le 30 Octobre 1819
						
						J’ai Eu le plaisir de Recevoir L’honneur de votre Agreable Lettre du 31 Aoust dernier, et la Satisfaction d’aprendre que J’etois assez heureux d’avoir Resté à votre bon Souvenir.
						Il me Serait très dificille de vous depaindre tous les Ressentiments que J’ai Eprouvé en voyant L’interet que vous daignez Me temoigner Relativement à ma Malheureuse affaire Contre Cushing. Soyez bien persuadé que ma Reconnoissance Sera Sans bornes,
						Malheureusement Jusques à ce Jour il ma Eté Impossible de Rien découvrir de la personne ni des proprietés, chose qui Seroit très Essentielle pour En venir à un denouement avantageux.
						D’aprés tous les Renseignements vagues que J’ai peu Obtenir Jusques à present, Je Déséspere de terminer Avantageusement; Mais J’espere que ce Misérable étant fatigué d’une Existence vagabonde, et la longue privation de la Societé au droit du Citoyen dans sa patrie, le determineront pour se debarrasser de moi à me faire proposér quelque Somme, que Je Serais forcé dacsepter étant la mon unique Recource;
						Comme Je crois que cette Somme ne Sera point Sufisante pour Continuer mes préssadantes habitudes au Sentre de ma patrie, et fatigué d’une partie de ces hommes que l’ugeage à Rendu Si polissés et Sy trompeurs;
						Je Desire avec ces petits Moyens faire l’acquisition de quelques terres dans un Climat à peu prés Samblable à Cellui qui m’a veu Naitre, & quelles fussent asséz fertilles pour me procurer une honnete Existance & à ma famille;
						J’ai Reflechi que personne Mieux que vous ne pouroit Metre plus utille dans Cette Circonstance par toute l’Experience que vous avez acquise;   Mes Moyens Etant trés limités Je ne pourait point ÿ Metre un Grand prix; Je me Mets Sous votre protection et Espere que vous feres mon bonheur, En me Designant, & me procurent ce que Je me fais L’honneur de vous demander;
						Dans L’Espoir de Recevoir vos agreables Nouvelles;
						
							J’aÿ Lhonneur D’Etre Monsieur Le President Votre tres humble & trés obeissant Serviteur
							
								Meinadier L’aine
							
						
					
					
						
							
								P.S. 
								Je vous prie de Madresser votre Reponce, Poste Restante À Providance, qui ce trouve Sur la Route
									
									Boston;
							
						
					
				 
					Editors’ Translation
					
						
							
								Excellency
								
									New-york
									30 October 1819
								
							
							I had the pleasure of being honored with your agreeable letter of this past August 31 and the satisfaction of learning that I was lucky enough to have remained in your good thoughts.
							I would find it very difficult to describe all the emotions I have felt in seeing the interest you deigned to take in my unfortunate affair against Cushing. Be well assured of my boundless gratitude,
							Unfortunately, up to the present it has been impossible for me to ascertain anything about either person or properties, which would be essential to reaching a favorable outcome.
							From all the vague information I have been able to obtain thus far, I have no hope of concluding this affair advantageously. But I hope that that miserable person, tired of a wandering life and of being so long deprived of society and the right of citizenship in his homeland, will decide, in order to be rid of me, to offer me some sum of money, which I would be forced to accept as my only recourse;
							As I believe that this sum will be insufficient for me to continue my former way of life in the center of my homeland, and as I am tired of some of these men who have fallen into the habit of being so smooth and deceitful;
							I would like with these small means to acquire some land in a climate similar to that where I was born and sufficiently fertile to provide me and my family with an honest living;
							I thought that nobody could be better or more useful to me under these circumstances than you, because of all the experience you have acquired;   My means being very limited, I cannot pay much; I place myself under your protection and hope that you will make me happy by favoring me and obtaining for me that which I have the honor of asking of you;
							In the hope of receiving agreeable news from you;
							
								I have the honor to be, Mr. President, your very humble and very obedient servant
								
									Meinadier the elder
								
							
						
						
							
								
									P.S. 
									 Please send me your reply poste restante to Providence, which is on the road to
										Boston;
								
							
						
					
				